Citation Nr: 1636278	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Although the Veteran requested a Board hearing and was scheduled for a videoconference hearing before a Veterans Law Judge on February 25, 2014, he failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled; therefore, the hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran engaged in combat in the Republic of Vietnam.

2.  The Veteran has PTSD related to stressful events that occurred during combat in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2015) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has PTSD due to events that occurred during his service in Vietnam.  In a July 2011 statement the Veteran indicated that his unit was involved in rocket attacks and firefights, and he was involved in retrieving enemy bodies and searching them to make sure they were not booby trapped.  

A January 2011 buddy statement from H.S. indicates that he and the Veteran served in B Company, 720th Military Police Battalion, in Vietnam.  H.S. indicated that their unit was assigned infantry duties and not military police duties.  H.S. stated that they were involved in direct combat, to include numerous skirmishes before and after the Tet, as well as during the Tet Offensive.  

The Veteran also submitted numerous news articles indicating that B Company, 720th Military Police Battalion was involved in combat operations in Vietnam, to include during the Tet Offensive.  

A November 1968 letter from the Department of the Army to the Veteran's father indicates that the Veteran arrived in Company B, 720th Military Police Battalion at Long Binh Post on November 21, 1968 and that he was a military policeman.  The letter indicates that in such capacity, the Veteran would be participating in many different types of missions, including prisoner of war guard, convoy escorts, highway patrols, installation security and combat support operations.  

A December 1, 2010 VA psychology initial assessment record reflects that the Veteran was referred for psychological treatment of his anxiety and depression.  The authoring psychologist diagnosed the Veteran with PTSD, combat related.  

A December 14, 2010 VA psychology note reflects that although the Veteran was a military policeman, he served as a machine gunner with an ambush squad.  He experienced the Tet Offensive, ambush patrols, and retrieving bodies.  The authoring psychologist noted that although the Veteran did not meet the criteria for a diagnosis of PTSD, he has a few troubling symptoms and could benefit from psychotherapy.  It was noted that he was accepted into a self-assessment group.  

VA group therapy notes dated December 30, 2010 and January 6, 2010 reflect a diagnosis of PTSD.  

A January 2011 VA examination report reflects that although the Veteran's military occupational specialty was military policeman, he served 7 months as a machine gunner in an ambush squad, including during the Tet Offensive.  The Veteran reported some combat related stressors and a stressor involving retrieving dead bodies.  The examiner opined that the Veteran's claimed stressors were consistent with his type of service.  The examiner commented that the Veteran remained cheerful throughout the interview, even during recollection of his stressor events, which the examiner felt was inconsistent with the presentation of most PTSD patients.  The examiner felt that the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's reported stressors do qualify as PTSD stressors and while the Veteran reports many PTSD symptoms, there is a lack of clinical clarity as to the severity and specificity of these symptoms and an inconsistency when comparing the interview with that of other PTSD patients.  The examiner then opined that this does not mean that the Veteran does not have PTSD, it just means that the examiner could not diagnose PTSD without resort to mere speculation.  

A June 2012 private psychosocial evaluation indicates that the Veteran reported feeling emotionally numb and void of feelings since returning from the military.  He has difficulty trusting others, few friends, and rocky interpersonal relationships.  Throughout his marriage he and his wife have been separated seven times.  The authoring psychologist opined that the Veteran meets the criteria for a diagnosis of PTSD and that the PTSD is related to his military experiences and combat related service.  

In evaluating the Veteran's claim, the Board notes that there is conflicting medical evidence pertaining to whether the Veteran has a diagnosis of PTSD.  While there are some VA treatment records that note a diagnosis of PTSD and there is a June 2012 private psychosocial evaluation which reflects a diagnosis of PTSD, there are other VA treatment records noting that the Veteran has some symptoms of PTSD, but that he does not meet the criteria for an actual diagnosis of PTSD.  The January 2011 VA examiner, on the other hand, found that the issue of whether the Veteran has a diagnosis of PTSD could not be resolved without resort to mere speculation.  The examiner pointed to some inconsistencies in the presentation of the Veteran and the lack of clarity regarding the specificity and severity of some symptoms.  

In weighing opinions, the Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Board notes that all medical evidence listed above regarding a mental health diagnosis (apart from the group therapy note) were rendered after interview and mental status examination.  As such, and in giving the Veteran the benefit of the doubt, the Board finds that the medical evidence is at least in equipoise with regard to whether the Veteran has a current diagnosis of PTSD.  

Additionally, the Board notes that all medical opinions relate the Veteran's mental health symptoms (even if not classified as PTSD) to his military service.  Regarding his military service, while the Veteran is not in receipt of any combat awards or decorations, the Board finds that the totality of the evidence (including the January 2011 buddy statement, the November 1968 letter to the Veteran's father, and the news articles) shows that the Veteran did participate in combat in Vietnam, and that his stressors are related to such service.

Based on the foregoing, the Board finds that the probative, competent evidence supports the finding that it is at least as likely as not that the Veteran has PTSD which is causally or etiologically related to active duty service.  Therefore, service connection for PTSD is granted.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


